Citation Nr: 1431464	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits, to include whether the debt created from the simultaneous payment of Dependency and Indemnity Compensation (DIC) by VA and the Survivors Benefits Plan (SBP) by the Department of Defense (DOD) was validly created?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1942 to December 1945.  He also served in the U.S. Air Force from May 1947 to April 1964.  He died in January 2004 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 and July 2013 administrative decisions by the Committee on Waivers and Compromises housed at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The June 2012 decision denied the appellant's request for a waiver of the debt in the amount of $21,520.00 and the July 2013 decision denied the appellant's request for a waiver of the debt in the amount of $6,384.00.  

During the current appeal, and specifically in May 6, 2014 the appellant testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the appellant's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The appellant has challenged the validity of the debts created.  She has further requested waiver of overpayment based on hardship reasons should her claim be denied.  

The United States Court of Appeals for Veterans Claims (Court) has held that before adjudicating a waiver application, the lawfulness of a debt must first be decided.  See Schaper v. Derwinski, 1 Vet. App. 434-435 (1991).  VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 2002), the Board is bound by the precedential opinions that are issued by the Office of the VA General Counsel.  

A brief overview of the procedural history of the claim reflects that the Veteran died in January 2004.  Prior to his death he had been granted entitlement to nonservice-connected pension benefits, effective March 1, 2003.  After his death and in June 200, the appellant applied for dependency and indemnity compensation (DIC) benefits in June 2004.  When asked whether a claim for survivor benefit plan (SBP) annuity from a service department was pending or whether an award of the SBP annuity had been made based on the death of the Veteran, the appellant did not mark yes or no.  Although the appellant did begin receiving SBP annuity payments, the evidence of record is absent any notification letter or statement that would provide an accounting of the amount of SBP paid to the appellant as well as the dates these payments were made.  

The appellant's request for DIC benefits was initially denied in the November 2004 rating decision.  The Board also denied this claim in the July 2009 Board decision.  However, the United States Court of Appeals for Veterans Claims (Court), vacated the July 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  After additional evidentiary development was undertaken pursuant to the November 2010 remand, the RO granted the appellant's claim for DIC benefits, to be made effective February 1, 2004.  

In a typewritten statement dated in December 2011, a representative from the Appeals Management Center (AMC) noted that he had contacted the Defense Finance and Accounting Service (DFAS) Department and had asked them to confirm whether the appellant was in receipt of SBP benefits, and if so, whether VA's grant of DIC benefits, retroactive to January 1, 2004, would result in an overpayment in her SBP benefits.  He noted that he was subsequently informed that the appellant was in receipt of SBP benefits and was receiving $366 per month as of December 1, 2011.  He further added that he was told someone from DFAS would call him back within 10 business days to inform them either of the amount of the SBP overpayment or that no overpayment had been created.  It does not appear as though the DFAS followed through with this request.  

Pursuant to the Department of Defense (DOD) Financial Management Regulation, DOD 7000.14.R., Volume 7B, Chapter 42, there is to be a reduction from the SBP annuity payments due to DIC compensation entitlement from VA to the widow of a member who dies after December 31, 1956, from a service-connected or comparable disability, which is the case in the instant matter.  According to these rules, when a claimant is entitled to both SBP and DIC benefits, the military finance center will pay only the amount of SBP in excess of the basic DIC rate payable to a surviving spouse.  After the necessary reduction or termination of the SBP annuity, the military finance center informs the RO if any additional offset is required, and if SBP was paid to a surviving spouse entitled to DIC, VA offsets any overpayment of SBP from the DIC award in an amount not greater than the basic DIC payable.  The finance activity then sends the amount offset to the appropriate military finance center and this center will begin SBP payment regardless of whether or not DIC is payable, if a surviving spouse is entitled to SBP benefits and sends notification to the RO of jurisdiction that provides information as to when SBP payments begin.  The military finance center is not required to send VA a signed authorization from the surviving spouse to offset DIC based on SBP payments.  By signing the application for SBP, the surviving spouse authorizes VA to offset DIC based on SBP payments.  

However, in letters dated in January 2012, February 2012 and March 2012, DFAS contacted the RO at the Pension Management Center (PMC) in Milwaukee and indicated that since DIC had been awarded, an overpayment of the SBP annuity had been made in the amount of $21,520.00.  DFAS asked the RO to collect the overpayment of SBP annuity from the claimant's DIC payments and to remit the funds to DFAS.  In a letter dated in April 2012, the RO informed the appellant that the DFAS had contacted the VA and informed them that an overpayment of the SBP annuity had been made in the amount of $21,520.00.  The RO further informed the appellant that she was not allowed to receive full SBP from the military and full DIC from the VA.  Review of a DFAS Payment Worksheet appears to show that payment in the amount of $21,520.00 was remitted to DFAS in May 2012.  In a May 2012 letter, the VA Debt Management Center once again informed the appellant that she had been paid $21,520.00 more than she was entitled to receive, and since she was currently receiving VA benefits, VA planned to withhold those benefits until the amount she was overpaid was recouped.  In an April 2012 statement, the appellant asserted that she was unable to repay this amount, and the collection of this debt would result in significant undue hardship to her.  She essentially requested a waiver to the recovery of this overpayment.  She also submitted a Financial Status Report dated in June 2012 wherein she provided her income and noted that she was receiving $800.00 in Social Security Administration (SSA) benefit payments and $1,195.00 in VA benefits.  She noted that her total monthly net income was $1,995.00.  

In the June 2012 decision, the Committee on Waivers and Compromises determined that appellant would receive an unjust enrichment at government expense if the overpayment was not recouped.  It was further noted that the evidence demonstrated that the appellant received $102,617.00 on January 12, 2012, yet she did not include this amount in the Financial Status Report submitted.  The Committee further determined that the appellant's food, utility and car expenses were overstated.  Based on the available evidence, the Committee determined that the collection of the debt would not create a financial hardship.  

During the October 2012 hearing before the Decision Review Officer (DRO), the appellant, through her representative, referenced correspondence between DFAS and the VA and noted that any overpayment resulting from the simultaneous payment of DIC and SBP benefits should have been collected or reduced prior to the DIC benefits being granted.  According to the appellant's representative, when a surviving spouse is already in receipt of SBP, and begins receiving DIC benefits as well, DFAS should be notified that the surviving spouse is receiving DIC benefits.  The representative asserts that the proper process required in preventing the surviving spouse from incurring an additional debt was not followed.  See October 2012 Hearing Transcript, pp. 3-4.  

It appears as though in letters dated in November 2012, December 2012 and February 2013, DFAS alerted the RO once again that since being awarded DIC benefits, an overpayment of the SBP annuity had been made in the amount of $3,771.63.  In a faxed statement, the RO informed DFAS that they had sent a remittance payment of $21,520.00 to DFAS in May 2012.  The RO asked for clarification, and specifically asked whether the $3,771.63 was in addition to the $21,520.00 already submitted.  Although the actual response from DFAS is not of record, in a March 2013 letter issued to the appellant, VA notifed the appellant that after contacting DFAS to verify if the $3,771.63 overpayment was correct, they were subsequently informed that the additional overpayment is $6,384.00.  VA informed the appellant that since her DIC benefit was greater than her SBP benefit, they had created a debt in the amount of $6,384.00.  Review of a DFAS Payment Worksheet appears to show that payment in the amount of $6,384.00 was remitted to DFAS in March 2013.  

In a March 2013 statement, the appellant expressed confusion as to how an additional overpayment had been created in light of the fact that a certain amount of her VA benefits were currently being withheld to repay the $21,520.00 overpayment created.  According to the appellant, the additional overpayment of $6,384.00 was created through no fault of her own, but wasr due to mistakes made by VA and DFAS.  The appellant submitted another Financial Status Report dated in May 2013 and once again listed her total monthly net income as $1,995.00.  

In the July 2013 decision, the Committee on Waivers and Compromises determined that the debt of $6,384.00 was caused as the result of appellant's receipt of both full SBP payments and VA DIC payments.  The Committee further concluded that the appellant received an unjust enrichment at government expense, and unjust enrichment outweighs any claim of financial hardship.  

Subsequent letters dated in July 2013, August 2013, and September 2013 that were issued by DFAS and addressed to the RO continued to request a remittance in the amount of $3,771.63.  

In another faxed statement dated in October 2013, the RO asked DFAF for further clarification as to whether the $6,384.00 they had sent to DFAS as remittance payment part of the SBP overpayment of $3,771.63 referenced in the July 2013, August 2013 and September 2013 letters, or was the $3,771.63 overpyment in addition to the $6,384.00 already submitted.  It does not appear that DFAS ever responded to these questions.  

In a December 2013 letter, the VA RO informed the appellant that on December 12, 2013, DFAS returned $2,612.37 to the VA and they were applying this returned payment towards her debt, and her current debt balance was $20,616.63.  

Based on the evidence of record as it currently stands, the Board finds that additional clarification and development is necessary before the claim can be adjudicated on the merits.  

First, the Board is unclear as to the actual amount of the overpayment created as a result of the simultaneous payment of DIC and SBP benefits.  Throughout the appeal, DFAS has contacted the RO on numerous occasions and sought varying payments in the amount of $21,520.00, $6,384.00, $3,771.63 and $20,616.63.  The Board is unclear as to whether these amounts are in addition to, or separate and distinct from one another.  As such, upon remand, the RO should seek additional clarification from DFAS as to the actual amount of the overpayment created and the remaining balance required to recover this overpayment.  

The Board further notes that the appellant has challenged the creation of the debt and has consistently argued that she had no knowledge that she was receiving money she was not entitled to.  During the May 2014 hearing, the appellant testified that she was never informed or even asked if she was receiving SBP benefits at the time she filed for DIC benefits.  See May 2014 Hearing Transcript, p. 4.  She has also referenced the December 2011 note issued by the AMC representative which reflects his attempt to contact DFAS to determine whether VA's grant of DIC benefits retroactive to January 1, 2004 would result in an overpayment in her SBP benefits.  According to the appellant, she was not at fault in the creation of the debt and it was the responsibility of DFAS to reduce or stop the the SBP payments.  The appellant essentially contends that had DFAS responded to VA's questions in an appropriate and timely manner, there would not have been an overpayment.  In light of the appellant's contentions, the Board finds that additional questions must be answered prior to appellate disposition of this claim.  

As a final matter, the Board notes that the Court held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, the Court has not indicated if VCAA applies to creation issues.  Thus, a VCAA letter should be issued as to the creation issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Agency of Original Jurisdiction (AOJ) should review the record and ensure compliance with all notice and assistance requirements set forth in VCAA with regard to whether the debt resulting from the overpayment was valid and properly created.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  

2. The AOJ should contact DFAS and request clarification as to the precise amount of the overpayment created from the simultaneous payment of DIC benefits by VA and SBP by DOD.

The AOJ should also request a specific accounting of the amount of SBP paid to the appellant during the applicable period.  DFAS should provide information as to when the appellant became eligible for SBP benefits and when she began receiving SBP benefits.  The accounting from DFAS must include the effective date of actual payments made to the appellant and the amount paid for each month during the applicable period.  The accounting must also include the actual amount of indebtedness owed to the government.  

In addition, the AOJ should ask DFAS to provide the amount of SBP the appellant was entitled to in excess of the basic DIC rate payable to a surviving spouse.  The AOJ should ask DFAS to provide copies of notification to the RO that any additional offset was required, if applicable

The AOJ should contact DFAS and ask them whether the appellant signed an application for SBP (thereby authorizing VA to offset DIC based on SBP payments) and if so, ask them to provide the copy of the signed application.  

The AOJ should also contact DFAS and ask them whether they ever received and/or responded to requests by VA inquiring as to whether the appellant was in receipt of SBP benefits and, if so, whether VA's grant of DIC benefits retroactive to January 1, 2004 would result in an overpayment in her SBP benefits.  If DFAS did receive and respond to such a request, ask them to provide a copy of their response, if written.  

The AOJ should also contact DFAS and ask them whether they inquired of the appellant if she was in receipt of DIC benefits from VA and, if so, ask them to provide the copy of the inquiries sent to the appellant, as well as her response.  

The AOJ should also provide a copy of the notification to DFAS that the appellant was in receipt of DIC benefits.  

3.  Once all the development above has been completed, the issue of whether the debt created from the simultaneous payment of DIC and SBP was validly created should be adjudicated by the RO.  Thereafter, if necessary, the issue of waiver of recovery of the overpayment should also be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a fully responsive supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  The appellant and her representative should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
  


